Case 2:93-cv-00902-RBS Document 535 Filed 12/17/18 Page 1 of 1 PagelD# 4496

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF VIRGINIA
NORFOLK DIVISION

Monday, December 17, 2018
MINUTES OF PROCEEDINGS IN Open Court

PRESENT: THE HONORABLE Rebecca Beach Smith, USDJ

Deputy Clerk: S. Cherr Reporter: Jody Stewart, OCR

Set: 2:00 p.m. Started: 2:00 p.m. Ended: 4:15 p.m.

2:93cv902 R.M.S. Titanic, INC., etc.
Vv.
The Wrecked and Abandoned Vessel, etc.

    

      

 

Robert McFarland and Brian Wainger present on behalf of plaintiff.

David Barger present on behalf of Premier Acquisition Holdings LLC.

 

Kent Porter, AUSA, present on behalf of USA, with Jackie Rolleri,
counsel for NOAA, and Matthew Troy, USDOJ.

 

Matter came on for hearing on the Motion to Approve Asset Purchase
Agreement (ECF No. 448) and the Amended Motion to Intervene filed by Trustees
of the National Maritime Museum (ECF No. 519).

 

 

Comments of court and counsel heard re the Bankruptcy proceedings and
proposed order submitted to the court approving the Asset Purchase Agreement.

Comments of counsel (Edward Powers) heard on behalf of Trustees of the
National Maritime Museum. The court holds in abeyance the Amended Motion to
Intervene filed by the National Maritime Museun.

Evidence presented.

Gilbert Li, present and sworn. The court questioned Mr. Li re his
Declaration submitted to the court.

Mr. Barger advised the court that he will submit the resolutions of the
three (3) members to the court.

The court takes the Motion to Approve (#448) under advisement.

 

 

 

Exhibits: PAHL #1 —- Unanimous Written Consent of The Members of Premier
Acquisition Holdings LLC

PAHL #2 - Declaration of Gilbert Li

 

 

 

Also present in the courtroom: Eddie Powers present on behalf of Trustees of
the National Maritime Museum, with Tim Graulich, James McClammy, Neil
Quartaro, and Jacob Weiner.

_ |

 

 

 
